ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN r. UNITED STATES
OF AMERICA)

ORDER OF 13 DECEMBER 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’'INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c, ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 13 DECEMBRE 1989
Official citation :

Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 13 December 1989,
LCT. Reports 1989, p. 132.

Mode officiel de citation :

Incident aérien du 3 juillet 1988 (République islamique d'Iran
e. Etats-Unis d'Amérique), ordonnance du 13 décembre 1989,
CLS, Recueil 1989, p. 132.

 

Sales number 57 0
N° de vente :

 

 

 
1989
13 December
Generai List
No. 79

132

INTERNATIONAL COURT OF JUSTICE
YEAR 1989

13 December 1989

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

Present: President RUDA: Judges Lacus, ELIAS, ODA, AGO, SCHWEBEL,
Sir Robert JENNINGS, BEDIAOUI, Ni, EVENSEN, TARASSOV,
GUILLAUME, SHAHABLDDEEN, PATHAK: Registrar VALENCIA-
OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Makes the following Order:

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 31, 44, 45, 48 and 79 of the Rules of Court; and

Whereas on 17 May 1989 the Islamic Republic of Iran filed in the Regis-
try of the Court an Application instituting proceedings against the
United States of America in respect of a dispute concerning the interpreta-
tion and application of the 1944 Convention on International Civil Avia-
tion and the 1971 Convention for the Suppression of Unlawful Acts
Against the Safety of Civil Aviation, which arose from the destruction of
an Iranian aircraft, and the killing of its 290 passengers and crew, on 3 July
1988;

4
133 AERIAL INCIDENT OF 3 VII 88 (ORDER 13 XII 89}

Whereas the United States of America was on 18 May 1989 notified by
the Registrar of the filing of the Application and a copy of the Application
was transmitted to it by him:

Whereas at the time of filing of the Application the Islamic Republic of
Iran notified the Court of the appointment as Agent of Mr. Mohammed
K. Eshragh, and by letter dated 9 August 1989, received in the Registry on
14 August 1989, the United States of America notified the Court of the
appointment as Agent of Mr. Abraham D. Sofaer;

Whereas at a meeting between the President of the Court and the
Agents of the Parties, convened by the President, pursuant to Article 31 of
the Rules of Court, and held on 1 September 1989, the Agent of the
United States of America stated that, as indicated in a letter filed in the
Registry the same day, his Government intended to file preliminary objec-
tions to jurisdiction and admissibility prior to the filing of a Memorial by
the Applicant:

Whereas at a further meeting between the President of the Court and
the Agents of the Parties held on 12 September 1989 the Agent of the
islamic Republic of Iran stated that his Government contended that a
preliminary objection should not be filed before the Memorial, and
requested that appropriate time-limits be fixed for the written proceed-
ings; and whereas the President of the Court then invited the Parties to
state their respective positions more fully in writing with a view to a deci-
sion by the Court on the procedural question thus raised;

Whereas by a letter dated 26 September 1989 the Agent of the
United States confirmed his Government’s intention, and explained what
was in the contention of the United States the legal basis in the Statute and
Rules of Court for the filing of a preliminary objection prior to the filing
of a Memorial by the Applicant:

Whereas by a letter dated 11 October 1989 the Agent of Iran contended
on behaif of his Government that, for reasons explained in the letter, the
United States was estopped and time-barred from raising jurisdictional
questions; that even ifthe United States were still entitled to raise prelimi-
nary objections there was, for the reasons stated in the letter, no legal basis
for the submission of preliminary objections prior to the filing of the
Memorial in the present case; and whereas the Agent of Iran therefore
requested the Court to fix time-limits for the written proceedings;

Whereas the time-limit for filing a preliminary objection is fixed by
Article 79 of the Rules of Court, which provides that such an objection
shall be made “within the time-limit fixed for the delivery of the Counter-
Memorial” ; whereas the Court is not at the present time seised of a preli-
minary objection by the United States; and whereas accordingly the
Court is not called upon, at the present stage of the proceedings, to pro-

5
134 AERIAL INCIDENT OF 3 VIT 88 (ORDER 13 XII 89)

nounce on the questions of preclusion and estoppel raised by Iran, whose
views in this respect may be put forward later;

Whereas, in accordance with Article 79, paragraph 1, of the Rules of
Court, while a respondent which wishes to submit a preliminary objection
is entitled before doing so to be informed as to the nature of the claim by
the submission of a Memorial by the Applicant, it may nevertheless file its
objection earlier,

THE COURT,
Unanimously,

Fixes the following time-limits for the written proceedings:

12 June 1990 for the Memorial of the Islamic Republic of Iran;
10 December 1990 for the Counter-Memorial of the United States of
America;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of December, one thou-
sand nine hundred and eighty-nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the Gov-
ernment of the Islamic Republic of Iran and the Government of the
United States of America, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge Opa appends a declaration to the Order of the Court.

Judges SCHWEBEL and SHAHABUDDEEN append separate opinions to the
Order of the Court.

(Initialled) J.M.R.
(Initialled) E.V.O.
